NUMBERS 13-19-00023-CR AND 13-19-00024-CR

                                  COURT OF APPEALS
                      THIRTEENTH DISTRICT OF TEXAS
                         CORPUS CHRISTI - EDINBURG


MATTHEW DAVID LEAL,                                                                         Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                          Appellee.


                       On appeal from the 186th District Court
                             of Bexar County, Texas.



                               MEMORANDUM OPINION
    Before Chief Justice Contreras and Justices Benavides and Hinojosa
               Memorandum Opinion Chief Justice Contreras

        Appellant, Matthew David Leal, attempts to appeal his convictions for robbery and

aggravated robbery.1 The trial court has certified that this “is a plea-bargain case, and


        1 This case is before the Court on transfer from the Fourth Court of Appeals in San Antonio pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
the defendant has NO right of appeal,” and “the defendant has waived the right of appeal.”

See TEX. R. APP. P. 25.2(a)(2).

       On January 15, 2019, this Court notified appellant’s counsel of the trial court’s

certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On April 17, 2019, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certifications currently on file with this Court are incorrect or

that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, these appeals

are DISMISSED.

                                                                DORI CONTRERAS
                                                                Chief Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of April, 2019.




                                             2